Per Curiam.
Respondent was admitted to practice by this Court in May 2005. He currently resides in Massachusetts.
On August 19, 2009, respondent pleaded guilty in Malone Town Court to a misdemeanor violation of Penal Law § 130.52, forcible touching, and was sentenced to a one-year conditional discharge and a $200 fine. As a result, petitioner charged respondent with, and we find him guilty of, engaging in illegal conduct reflecting adversely on his honesty, trustworthiness or fitness as a lawyer, and conduct prejudicial to the administration of justice (see Code of Professional Responsibility DR 1-102 [a] [3], [5], [7] [22 NYCRR 1200.3 (a) (3), (5), (7)3; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [b], [d], [h]).* We previously granted petitioner’s motion for an order declaring that the pleadings raised no factual issues and have heard respondent in mitigation (see 22 NYCRR 806.5).
*1361Under all of the circumstances presented, we determine that, to deter similar misconduct and preserve the reputation of the bar, respondent should be suspended from the practice of law for a period of one year, effective immediately. However, we stay the suspension on condition that respondent contact and is evaluated by Lawyers Concerned for Lawyers, Inc. in Massachusetts or the New York State Bar Association Lawyers Assistance Program, and successfully follows its recommendations. As an additional condition of the stay, respondent shall ensure that a report by Lawyers Concerned for Lawyers, Inc. or the New York State Bar Association Lawyers Assistance Program is filed with petitioner every six months during the suspension showing his continuing good faith compliance with its recommendations. After expiration of the one-year suspension, respondent may apply to this Court for termination of the suspension. Any such application must include proof of respondent’s successful completion of the conditions imposed herein and must be served upon petitioner, which may be heard thereon.
Spain, J.E, Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Ordered that respondent is found guilty of the professional misconduct as set forth in charge one of the petition; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of the Court, which suspension is stayed upon the terms and conditions set forth in this Court’s decision.

 The charged misconduct occurred prior to and after April 1, 2009, the effective date of the Rules of Professional Conduct.